Title: To Alexander Hamilton from Christopher Gore, 20 April 1795
From: Gore, Christopher
To: Hamilton, Alexander


My dear sir
Boston 20 April 1795.
I have hitherto delayed answering the letter, you did me the honor to write under date 28 Febry, in hopes of being able to obtain such information on the subject as woud be agreeable to you, & afford a reasonable expectation of an adoption, by the government, of your propositions respecting the unsubscribed debt. But I am sorely mortified to find that many from whom you had a right to expect sound principles, & honest politics, are crooked & perverse, &, I fear, obstinately so on the subject of public credit. They do not view the system as appealing to the option of the creditors, but to their necessities—and mortification at having assented to terms which they think not quite so good, as those proposed in your plan to the non subscribers, is sufficient to induce the decided & warm opposition of some who have attained over many, an influence, which is due only to the union of great talents & sound principles.
From conversing with influential men, in the district represented by Mr Goodhue, I believe he might be induc’d to withdraw his opposition—probably a fear of blame from some, for having advised their compliance with the existing system, has caused a part of his opposition—or if it arises from other causes, it might cease on his being convinced, that respectable men in his district were dissatisfied with his conduct, in this particular.
But the men, who, in this part of the country, coud influence Mr. Strong, are of the class I mentioned in the former part of this letter.

I feel deep regret at being obliged to communicate to you, such a character of our citizens; and shall be very happy to attempt any thing that may be considerd likely to produce a more just way of thinking; and save our government from the imputation which necessarily results from the rejection of your propositions; but I fear a sense of honor as respects the credit of the nation too weak, & prejudices too deep to admit of any alteration.
I am, my dear sir, very respectfully   Your sincere friend & obed. servt.

C. Gore

